The writ of error in this case was issued the 17th day of May, 1926, and was made returnable to the 10th day of June, 1926. This was in compliance with Section 3580, Rev. Gen. Statutes of Fla., and also complied with the view expressed by this Court in the case of Carter v. State, 65 Fla. 347.
In the case of Gillooley, Appellant, v. Vaughn, et al.,
Appellee, in opinion filed at this term of the Court, this Court held that ordinance 422-a, the validity of which is here questioned, appeared to be valid in all respects.
The order of the Circuit Court remanding the petitioner to the custody of E. D. Vaughn, as Chief Police of the City of St. Petersburg, is now affirmed upon the authority of the opinion in the case of Gillooley v. Vaughn filed at this term of the Court.
Affirmed.
WHITFIELD, P. J., AND TERRELL AND BUFORD, J. J., concur.
BROWN, C. J., AND ELLIS AND STRUM, J. J., concur in the opinion. *Page 963